Citation Nr: 0605813	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for residuals of 
perforated eardrums.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.

The reopened issue of entitlement to service connection for a 
back disorder is addressed in the REMAND portion of this 
decision below and is REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for a back disorder was denied in an October 1988 rating 
decision which was not appealed.

2.  The evidence submitted since the October 1988 rating 
decision pertinent to the claim for service connection for a 
back disorder was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  There is no evidence of any current residual of 
perforated eardrums that has been related to active service.


CONCLUSIONS OF LAW

1.  The October 1988 rating decision, which denied an 
application to reopen a claim for service connection for a 
back disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2005); 38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. § 19.192 (1988).

2.  New and material evidence has been submitted since the 
October 1988 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(c) (2005).

3.  Residuals of perforated eardrums were not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that these claims have been 
sufficiently developed within the guidelines established in 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, prior to the January 2005 rating decision that 
reopened but denied the claim for service connection for a 
back disorder, and denied the veteran's new claim for service 
connection for residuals of perforated eardrums, the veteran 
was advised in a November 2004 letter of the evidence 
necessary to substantiate his claims, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran also signed and provided a December 2004 
statement in which he advised the regional office (RO) that 
in response to the November 2004 VCAA notice letter, he had 
no additional relevant medical evidence to submit in support 
of his claims.

The January 2005 rating decision and August 2005 statement of 
the case then notified the veteran that the record did not 
contain any current medical evidence of any residuals of the 
perforated eardrums he claimed to have incurred in service, 
and that evidence of current back disability had not been 
linked by medical evidence to service. 

Thereafter, a November 2005 supplemental statement of the 
case advised the veteran that there was still no evidence of 
any current residual of perforated eardrums, and that recent 
medical opinion evidence was found to be against the 
veteran's claim for service connection for a back disorder.

Although the November 2004 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
his possession that pertained to the claims as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide additional evidence in support of the 
claims.

Finally, to the extent the Board has determined that the 
evidence supports the reopening of the veteran's claim for 
service connection for a back disorder, any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.


I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Back Disorder

The record reflects that the original claim for service 
connection for residuals of back injury was denied by a 
rating decision in February 1948, at which time the RO found 
that there was no residual of back injury noted at the time 
of VA examination in January 1948.  Thereafter, following the 
submission of an application to reopen the claim in August 
1988, an October 1988 rating decision again denied the claim, 
once again noting that there was no medical evidence of 
treatment for a back disability since service.  The veteran 
was notified of his right to appeal that decision in November 
1988.  The veteran did not file a timely notice of 
disagreement with that rating decision and accordingly, the 
October 1988 rating decision became final when the veteran 
did not perfect his appeal within the statutory time limit.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the 
veteran's claim for service connection for a back disorder 
may only be reopened if new and material evidence is 
submitted.  

Based on the grounds stated for the denial of the claim in 
the October 1988 rating decision, new and material evidence 
would consist of evidence of current back disability and/or 
evidence linking such disability to the veteran's active 
service.

In this regard, additional evidence received since the 
October 1988 rating decision includes private treatment 
records reflecting treatment for a back disability and 
results from an October 2005 VA examination, which include 
opinions which objectively, seem to find no relationship 
between current back disability and service, but 
subjectively, opine that current back problems could be 
related to an injury during service.  

Since the October 1988 rating decision denied the claim on 
the basis of no showing of residual back disability, the 
Board finds that evidence of a current back disability by 
itself would warrant the reopening of the claim, and that 
this evidence and the medical opinions of the October 2005 
examiner were not previously submitted, relate to 
unestablished facts necessary to substantiate the claim, are 
neither cumulative nor redundant, and raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board concludes that the claim for service connection for a 
back disorder is reopened.


II.  Entitlement to Service Connection for Residuals of 
Perforated Eardrums 

The veteran asserts that he sustained perforated eardrums 
while acting as a triggerman on an antiaircraft gun during a 
training exercise onboard the USS Trinity in the Indian Ocean 
sometime in 1943.  At this time, the veteran asserts that one 
of the shells backfired and blew the veteran back 12 feet, 
down to the deck below, leaving both of his ears damaged.

Service medical records do not reflect any relevant 
complaints or treatment.

While the veteran was requested to furnish medical evidence 
demonstrating the current existence of residuals of 
perforated eardrums, he did not do so.  As was noted 
previously, he provided a statement in December 2004, which 
indicated that he had not further evidence to support his 
claim.

A fundamental requirement for establishing service connection 
is the existence of a current disability, and since current 
residuals of disability related to perforated eardrums is not 
demonstrated by the evidence of record, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim for service connection for residuals of perforated 
eardrums.

The Board would also like to point out that the veteran's 
statements claiming that he currently has residuals related 
to perforated eardrums and that these residuals are related 
to the incident onboard the USS Trinity are without probative 
value since as a layperson, the veteran lacks the capability 
to provide evidence that requires specialized knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened.

The claim for service connection for residuals of perforated 
eardrums is denied.


REMAND

Having determined that private medical records and the 
results from recent VA examination require the reopening of 
the claim for service connection for a back disorder, the 
Board's further review of the results of the October 2005 VA 
examination reflects ambiguity both in the opinions reached 
and the presentation of those opinions.  More specifically, 
while the Board is mindful that the examiner's initial 
statement under the objective heading that "it is not likely 
that the injuries present and complaints present are not 
secondary to the military injury," may simply be a 
typographical error, the Board finds that this error is 
magnified by the opinions stated under the subjective heading 
that clearly imply a relationship between current back 
pathology and service, albeit subjectively.  Consequently, 
because of these ambiguities, service medical record evidence 
of treatment for a back injury in June 1944, and evidence of 
wedging of the first vertebra noted at the time of the 
veteran's initial VA post-service examination in January 1948 
(at which time the examiner also stated that the veteran's 
backache would recur in the future), the Board finds that the 
veteran should be afforded a new VA orthopedic examination 
before an appropriate physician.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination by an 
appropriate physician to determine the 
nature and etiology of any current back 
disorder.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner 
should be requested to state whether it 
is at least as likely as not that any 
current back disorder is related to the 
veteran's service, or in the case of 
degenerative joint and disc disease, to 
a period of one year following service.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue of entitlement to service 
connection for a back disorder should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


